DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 5 November 2018. It is noted, however, that applicant has not filed a certified copy of the EP18204356.2 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shionoya et al. (US 5,356,757).
Regarding claim 1, Shionoya et al. teach a sensor comprising a field effect transistor (biosensor employing an ISFET, col. 5, lines 58-59; Fig. 3a-3b) comprising:
an active region comprising a source region, a drain region, and a channel region between the source region and the drain region (source and drain electrodes with channel region, Fig. 3b);
a dielectric region on the channel region (gate oxide film 9 covered with a silicon nitride film 10, col. 5, lines 62-63; Fig. 3b);

an electrolyte-screening layer coupled to the dielectric region (albumin film 13 and the glutaraldehyde-cross-linked part of the immobilized enzyme film, col. 5, line 61, col. 6, lines 1-7; Fig. 3b), covering part of the enzyme (see Fig. 3b) while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (no deactivation of the urease implies that the enzyme is functional and that the active site of the enzyme is uncovered, col. 6, lines 7-10); and
a fluidic gate region to which the active site of the enzyme is exposed (dielectric film with albumin film and immobilized enzyme film when exposed to sample solution, see Fig. 3a-3b).
Regarding claim 2, Shionoya et al. teach the sensor of claim 1, wherein the height (h) of the electrolyte-screening layer is such that more than half of a height of the enzyme (H) is covered (the enzyme is within the cross-linked immobilized enzyme layer and covered by the albumin layer which implies that more than half the height of the enzyme is covered, col. 5, lines 66-68; see Fig. 3b).
Regarding claim 3, Shionoya et al. teach the sensor according to claim 1, wherein a binding layer is present on the dielectric region (silane coupling agent 3-aminopropyltriethoxysilane was first dropped to the ion-sensitive section to form a film, col. 5, lines 64-66), and wherein the enzyme is coupled to the dielectric region by being bound to the binding layer (enzyme solution was dropped to the same portion to form an immobilized enzyme film 12 thereon, col. 5, lines 67-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (US 5,356,757) in view of Marrakchi et al. (“Development of trypsin biosensor based on ion sensitive field-effect transistors for proteins determination”, Materials Science and Engineering: C, 2006).
Shionoya et al. teach the sensor according to claim 1, but fail to specifically teach wherein the enzyme is selected from polymerases, peptidases, and proteases.
Marrakchi et al. teach a sensor (biosensor, abstract) comprising a field effect transistor (ion sensitive field effect transistor, abstract; p.370, col. 2, section 2.2) comprising: 
a dielectric region (silicon layers, p.370, col. 2, section 2.2);
an enzyme having an active site for interacting with a substrate (trypsin, abstract; p. 370, col. 2, section 2.3); and 

wherein the enzyme is selected from polymerases, peptidases, and proteases and wherein the active site of the enzyme comprises a binding pocket for selectively binding the substrate (trypsin is a pancreatic serine protease, p. 370, col. 1, section 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use trypsin as in Marrakchi et al. as the enzyme in the sensor of Shionoya et al. because Shionoya et al. are generic with respect to the enzymes that can be incorporated into the sensor and one would be motivated to use the appropriate enzyme for detection of the desired analyte or substrate. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Shionoya et al. and Marrakchi et al. are similarly drawn to ion sensitive field effect transistors comprising immobilized enzyme films containing albumin and glutaraldehyde. 

Claims 1, 3-5, 9-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1).
Regarding claim 1, Bradley et al. teach a sensor comprising a field effect transistor (para [0017], [0084], Figs. 1A, 25-26, 28) comprising:
an active region comprising a source region, a drain region (contacts 110 and 112 e.g., source and drain electrodes, Fig. 1A; source-drain pair (e.g., c1a and c1b in Fig. 26, c1 in Fig. 25, 28), para [0199], [0201]), and a channel region between the source region and the drain region (channel region between contacts, see Fig. 1A, 25-26, 28);

a receptor or other functional bio-structure coupled to the dielectric region (cell wall receptor or other functional bio-structure 308, Fig. 25; receptor or other functional bio-structure 312, Fig. 26; embedded receptors 324, Fig. 28), the receptor or other functional bio-structure having an active site for interacting with a substrate (cell wall receptor or other functional bio-structure 308, has specific activity to respond to analyte 307, for example by ligand binding, para [0200], Fig. 25; receptor or other functional bio-structure 312 has specific activity to respond to an analyte, para [0202], Fig. 26; embedded receptors 324, receptors 324 have a specific affinity for surface groups of virons 326, para [0213], Fig. 28);
an electrolyte-screening layer coupled to the dielectric region (cell membrane bi-layer 306, Fig. 25, para [0200]; lipid monolayer 311, Fig. 26, para [0202]; cell membrane 325 or alternative membrane structure, Fig. 28, para [0213]), covering part of the receptor or other functional bio-structure while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (see Figs. 25-26, 28); and
a fluidic gate region to which the active site of the enzyme is exposed (dieletric surface with functional bio-structures when exposed to analyte of interest in media 307, see Figs. 25-26, 28).
Bradley et al. fail to specifically teach an enzyme coupled to the dielectric region.
Yukimasa teaches a sensor (pyrophosphate detection sensor 31, para [0049]) comprising a dielectric region (insulation board 22, para [0049]; Fig. 2; insulation board may formed with dielectric materials such as glass, silicon, plastic and the like, para [0054]), an enzyme (H+-pyrophosphatase 11, para [0050]; Fig. 2), and an electrolyte-screening layer coupled to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receptor or other functional bio-structure of Bradley et al. be H+ pyrophosphatase of Yukimasa because Bradley et al. are generic with respect to the functional bio-structure that can be incorporated into the sensor and one would be motivated to use the appropriate functional bio-structure or enzyme for detection of the desired analyte or substrate. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. are not specific as to what functional bio-structures can be embedded into the cell membrane or lipid bilayer of the sensor and Yukimasa teaches that pyrophosphatase is an enzyme that can be embedded or found embedded within a tonoplast membrane and a lipid bilayer. 
Regarding claims 3-5, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, Figs. 2-3, 5), wherein the binding layer is a self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane, Yukimasa, para [0051]; Yukimasa, Figs. 2-3; for the immobilizing layer 83, for example, a SAM (self-assembled monolayer) membrane can be used in which a straight-chain carbon compound having a thiol group at one end is utilized, Yukimasa, para [0065]; Yukimasa, Fig. 5), wherein the self-assembled monolayer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the binding or immobilizing layer as taught in Yukimasa in the sensor of Bradley et al. in view of Yukimasa in order to immobilize the H+ impermeable membrane with embedded H+ pyrophosphatase onto the dielectric region (para [0051]).
Regarding claims 9 and 10, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein the electrolyte-screening layer comprises a lipid bilayer wherein the lipid bilayer is a cell membrane (cell membrane bi-layer 306, Fig. 25, para [0200]).
Regarding claim 11, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein a height (h) of the electrolyte-screening layer is such that from 2 to 10 nm of a height (H) of the enzyme is covered (since the functional bio-structures in Figs. 25-26, 28 of Bradley et al. are partially covered by the whole height (h) of the electrolyte-screening layer and the membrane bilayer thickness (electrolyte-screening layer) is 5 nm as taught by Bradley et al. in para [0193] and [0196], it is implied that 5 nm of a height (H) of the bio-structure is covered, which is within the recited range of between 2 to 10 nm).

Regarding claims 17-20, Bradley et al. in view of Yukimasa teach a biosensing device comprising one or more sensors according to claim 1, wherein the one or more sensors is a plurality of sensors (a combination of different sensors, plurality of sensors, Bradley et al., para [0212]), wherein the plurality of sensors are in fluid communication with each other (same chambers, Bradley et al., para [0212]), and wherein each sensor in the plurality of sensors is associated with a different enzyme (detecting more than one kind of pathogen-specific fragment to provide a multi-pathogen panel detector, Bradley et al., para [0212]; different enzymes would be used depending on the kind of substrates to be detected in the panel detector).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 5, and further in view of Duffy et al. (US 2005/0250097 A1).
Bradley et al. in view of Yukimasa teach the sensor according to claim 5, but fail to teach wherein the molecules are polyalkylene glycol molecules or wherein the molecules are selected from hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms, wherein the halogen atoms are fluorine atoms.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bind molecules such as polyalkylene glycol molecules and hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms wherein the halogen atoms are fluorine atoms as in Duffy et al. to the self-assembled monolayer of Bradley et al. in view of Yukimasa because Bradley et al. in view of Yukimasa are generic with respect to the self-assembled monolayers and the molecules that can be bound to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate molecules bound to the self-assembled monolayer to ensure appropriate self-assembled monolayer functionality and proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. in view of Yukimasa teach a sensor having a self-assembled monolayer to immobilize enzymes and Duffy et al. teach a self-assembled monolayer having a bound functional group for immobilizing biological species such as enzymes.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of Gül et al. (“Single Molecule Bioelectronics and Their Application to Amplification-Free Measurement of DNA Lengths”, Biosensors (Basel), 2016).
Bradley et al. in view of Yukimasa teach the sensor according to claim 1, but fail to teach wherein the sensor comprises a single enzyme and is for sensing a single substrate at a time.
Gül et al. teach that single-enzyme transistors using single-walled carbon nanotubes can transduce the motions and catalytic activity of a single protein into an electronic signal for real-time monitoring of the protein’s activity (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor comprising a field effect transistor of Bradley et al. in view of Yukimasa to be a single-enzyme transistor as taught by Gül et al. because this would allow for real-time monitoring of the protein’s activity (Gül et al., abstract). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Gül et al. and Bradley et al. in view of Yukimasa are similarly drawn to field effect transistors comprising enzymes.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of De Palma et al. (US 2005/0255514 A1).
Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, 
De Palma et al. teach self-assembled monolayers comprising silane molecules with a functional group (Y group, para [0046]) such as linking molecules (e.g., maleimide, para [0046) for interacting/binding with biological moieties such as enzymes (para [0110], [0129], [0531]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a linker molecule on the self-assembled monolayer as taught by De Palma et al. in the sensor of Bradley et al. in view of Yukimasa to couple the enzyme to the dielectric region because Bradley et al. in view of Yukimasa are generic with respect to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate self-assembled monolayer to ensure proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. in view of Yukimasa teach a sensor having a self-assembled monolayer to immobilize enzymes and De Palma et al. teach a self-assembled monolayer having a functional group for interacting/binding with biological moieties such as enzymes in a biosensor (para [0120], [0123], [0129], [0530]-[0531]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649